TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00071-CR


In re Timothy Ruffin




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 84,539, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
Timothy Ruffin appeals from an order denying post-conviction DNA testing.  His
attorney, Jon T. Evans, has filed a motion to abate the appeal and to extend the time for filing
his brief.
Counsel asks that the appeal be abated because the reporter's record has not been
filed.  The clerk's record contains no request for the preparation of a reporter's record.  In any event,
the record reflects that the court did not conduct a hearing on the testing motion.  The court's ruling
was based on Ruffin's motion and the State's response.  Insofar as we can determine, there is no
reporter's record to prepare. (1)  The motion to abate is overruled.
Counsel's motion for extension of time to file his brief is granted.  Jon T. Evans is
ordered to tender a brief for filing no later than June 17, 2008.

It is ordered May 14, 2008.


Before Justices Patterson, Puryear and Henson
Do Not Publish
1.   If counsel is referring to the reporter's record from Ruffin's 1987 trial for aggravated sexual
assault, the record reflects that Ruffin waived trial by jury and entered a guilty plea.